DETAILED ACTION
This office action is response to 02/16/2022. Claims 1-6 are amended. Claims 1-6 are presented for examination.
Allowable Subject Matter
2.       Claims 1-6 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
3.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, the prior art of record, specifically Mardirossian (US 2008/0122634 A1) teaches a method of locating an individual trapped in a mine, the method comprising: detecting a cave-in; when a cave-in is detected, releasing one or more sensors to sense the individual's presence; and, transmitting a location corresponding to the individual's presence from the one or more sensors (Fig. 1, Abstract, safety in areas in which people work and/or through which people travel that potentially may become blocked (e.g. mines, mineshafts, tunnels, etc.) is provided).
Prior art of record, Barrett (US 2008/0304866 A1) teaches a toxic gas removal and air conditioning system for a refuge chamber, comprising: an explosion-proof and flame proof enclosure in which are disposed a fan driver assembly, including a fan motor, a fan motor driver/controller circuit having a wireless interface to an external wireless monitoring or control device, a rechargeable battery, and a battery charging system; an air blower mechanically connected to said fan motor through a fan driveshaft disposed through an explosion-proof and flame-proof driveshaft bearing assembly; a monitor wirelessly connected to said fan motor driver/controller wireless interface and Fig. 8,  and paragraph 0034, automated system for removing toxic gasses from an enclosed refuge space, and for cooling and dehumidifying that space. The system is intended for refuge spaces where human beings take refuge from life-threatening events).
However, the prior arts of record fail to teach, make obvious, or suggest, a method  for preventing an accident in a tunnel, comprising: a deep learning unit to estimate, using a deep learning based learning model, water amount information flowing into the tunnel based on at least one input information, determine whether  there is an emergency control a device for opening and closing an entrance/exit of the tunnel when the emergency situation is determined, and the emergency situation is determined by comparing water level information of the tunnel with a threshold value, the control unit divides an inside of the tunnel into a predetermined interval, and determines  the emergency situation taking into account a width and a height of the tunnel, a reference water level and floating matter for each predetermined interval, the control unit closes a door at a region in which the water level is high or a danger is predicted to control the amount of water at a location of the worker and an escape route taking into account the location of the worker in the tunnel, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-6 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689